Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-7 are pending.  Claims 1 and 7 are independent.

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui (US 2016/0150109 A1).
	Regarding claim 1, Matsui discloses an image reading apparatus (Fig. 3) comprising:
a light transmitting member (11) having a document placing surface on which a document is placed (Fig. 3);
a light emitting unit (100) which is provided on a lower side of the light transmitting member so as to be movable along the document placing surface and emits light to the document placed on the document placing surface (Fig. 3);
a photoelectric conversion unit (103) which is provided so as to be capable of receiving light emitted from the light emitting unit and reflected by the document placed on the document placing surface, and generates electric charge corresponding to the received light (Fig. 3);

a detection processing unit (180, Figs. 3 and 5) that reads the electric charge generated by the photoelectric conversion unit by emitting light having a second light amount larger than the first light amount from the light emitting unit, and detects a size of the document placed on the document placing surface based on the read electric charge (Fig. 5, steps S1, S2, S4-S8; para 0063).

	Claim 7 is rejected as being a method claim corresponding to rejected apparatus claim 1.

4.	Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674